Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 7, 2022. 

Priority
This application is a 371 of PCT/US2017/030308 filed April 29, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/329,877 filed on April 29, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Election/Restrictions
Applicant has elected the invention of Group I, Group I, claim(s) 1, 3-6, and 8-12, drawn to an HSV vector comprising an NF-kB response element in a regulatory region of a viral gene that affects viral replication efficiency, and methods of using said HSV vector to treat cancer, the methods comprising the step of administering said HSV vector to a patient in need.
Within Group I, Applicant has elected the following species, wherein the alternative NF-kB response element SEQ ID NO is SEQ ID NO:1 (gggaatttcc), as recited in Claim 4. 
To clarify the record, the Restriction between prior Group I and Group II is hereby withdrawn because Applicant has introduced new Claim 13 reciting prior Group II subject matter to be dependent from the Group I HSV vector. 

Amendments
           Applicant's amendments, filed February 7, 2022, is acknowledged. Applicant has cancelled Claims 2-3 and 7, and amended Claim 1.

The amendment filed February 7, 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers 
	The correct status of Claims 5-6 is Withdrawn.

Claims 1, 4-6 and 8-13 are pending.
	Claims 5-6 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 4 and 8-13 are under consideration. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 7, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers filed February 7, 2022, to provide the corresponding SEQ ID NO’s in [00121], which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
2. 	The prior rejection of Claim(s) 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al (Annals of Surgery 236(4): 502-513, 2002), as evidenced by Zaretsky et al (FEBS Letters 461: 189-195, 1999) is withdrawn in light of Applicant’s amendment to the independent claim to recite the viral gene whose regulatory region comprises the NF-kB response element is ICP4 or ICP27, a limitation Mullen et al do not teach. 

3. 	The prior rejection of Claim(s) 1 and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Chiocca et al (U.S. Patent 6,897,057) as evidenced by Zaretsky et al (FEBS Letters 461: 189-195, 1999) is withdrawn in light of Applicant’s amendment to the independent claim to recite the viral gene whose regulatory region comprises the NF-kB response element is ICP4 or ICP27, a limitation Chiocca et al do not disclose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	The prior rejection of Claims 1 and 8-12 under AIA  35 U.S.C. 103 as being unpatentable over Mullen et al (Annals of Surgery 236(4): 502-513, 2002) in view of Chiocca et al (U.S. Patent 6,897,057) is withdrawn in light of Applicant’s amendment to the independent claim to recite the viral gene whose regulatory region comprises the NF-kB response element is ICP4 or ICP27, a limitation neither Mullen et al nor Chiocca et al teach/disclose.



5. 	Claims 1 and 8-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullen et al (Annals of Surgery 236(4): 502-513, 2002; of record) in view of Chiocca et al (U.S. Patent 6,897,057; of record) and Martuza et al (U.S. Patent 5,728,379; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Mullen et al is considered relevant prior art for having taught/disclosed an HSV vector comprising an NF-kB response element in a regulatory region of a viral gene that affects viral replication efficiency (pg 502, Abstract-Results, “Regulation of [gamma34.5] expression by… the MUC1/DF3 promoter during HSV-1 infection modulates viral replication, with preferential replication in cells that overexpress the corresponding tumor-associated antigen”). 
Mullen et al do not teach ipsis verbis that the MUC1/DF3 promoter comprises an NF-kB response element. However, Zaretsky et al taught the nucleotide sequence of the MUC1/DF3 promoter active in tumor cells, whereby said promoter naturally and inherently comprises NF-kB response elements (Figure 2). 

Mullen et al do not teach wherein the modified HSV vector further comprises a sequence encoding a therapeutic substance for cancer treatment. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 8, and 10, Chiocca et al is considered relevant prior art for having disclosed an HSV vector comprising a heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency, thereby limiting viral replication to tumor cells (Abstract). Chiocca et al disclosed said promoter may be a MUC1/DF3 promoter (e.g. col. 9, lines 50-53). 
Chiocca et al disclosed the modified HSV vector further comprises a sequence encoding a therapeutic substance for cancer treatment, e.g. interleukins (col. 8, lines 54-62). 
Chiocca et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising a heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency, to a patient in need (e.g. col. 34, lines 60-62, “in vivo anticancer effects”). 

Mullen et al taught the CEA promoter operably linked to HSV viral genes gamma34.5 (CEA-gamma34.5) and ICP4 (CEA-ICP4) (Table 1).
Mullen et al taught the MUC1/DF3 promoter, which naturally and inherently comprises a NF-kB response element, operably linked to HSV viral gene gamma34.5 (DF3-gamma34.5) (Table 1).
Neither Mullen et al nor Chiocca et al teach/disclose wherein the viral gene operably linked to the NF-kB response element, e.g. per the MUC1/DF3 promoter, encodes, e.g. ICP4. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Martuza et al is considered relevant prior art for having disclosed an HSV vector comprising a heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency, thereby limiting viral replication to tumor cells (Abstract). Martuza et 
Martuza et al disclosed wherein the viral gene encodes preferably ICP4 or ICP27 (col. 10, line 4; col. 15, lines 26-28).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and virology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the oncolytic HSV vector of Mullen et al to further comprise a therapeutic transgene, as disclosed by Chiocca et al, with a reasonable expectation of success because Chiocca et al disclosed that said modified oncolytic HSV vectors comprising a tumor-specific regulatory element comprising a NF-kB response element operably linked to a viral gene important for viral replication, e.g. gamma34.5 (Mullen et al, Chiocca et al) are also capable of delivering therapeutic transgenes to the tumor cells. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first HSV viral gene important for viral replication operably linked to a heterologous regulatory element comprising a NF-kB response element, as taught by Mullen et al, with a second HSV viral gene important for viral replication, e.g. ICP4 or ICP27, as disclosed by Martuza et al, to be operably linked to a heterologous regulatory element comprising a NF-kB response element with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 8, Chiocca et al disclosed the modified HSV vector further comprises a sequence encoding a therapeutic substance for cancer treatment, e.g. interleukins (col. 8, lines 54-62). 
With respect to Claim 9, Chiocca et al disclosed wherein the therapeutic substance for cancer treatment includes interleukins (col. 8, lines 54-62), which also includes IL12 (per citation of Toda et al (pg 4, col. 2, Other Publications, HSV-IL12 induces antitumor activity).
With respect to Claim 10, Mullen et al taught a method of treating cancer, the method comprising the step of administering an HSV vector comprising an NF-kB response element in a regulatory region of a viral gene that affects viral replication efficiency to a patient in need (pg 508, col. 2, Pancreatic Cancer Xenografts). 
Chiocca et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising a heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. col. 34, lines 60-62, “in vivo anticancer effects”). 
Martuza et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising the heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. Example 3, Xenografts).
With respect to Claim 12, Chiocca et al disclosed wherein the cancers are, e.g. colon cancer, cancer, lung cancer, or brain cancer (col. 22, lines 16-18). 
Martuza et al disclosed wherein the cancers are, e.g. colon cancer, lung cancer, breast cancer, prostate cancer, or brain cancer (col. 33, lines 19-22), or bladder cancer (col. 28, line 31).
With respect to Claim 11, Chiocca et al disclosed the modified HSV may be used in a method of treating a patient with a treatment-resistant cancer (e.g. col. 24, lines 20-25, glioblastoma resistant to chemotherapeutic agents). 
Martuza et al disclosed the modified HSV may be used in a method of treating a patient with a treatment-resistant cancer (col. 29, Example 5, “Patients with recurrent [cancer] that was refractory to standard surgery, radiotherapy and chemotherapy would be treated with [HSV] therapy”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that a regulatory element that is operably linked to the ICP4 gene to effect viral replication is not guaranteed to have an equivalent effect on viral replication when operably linked to a different gene.
Applicant’s argument(s) has been fully considered, but is not persuasive. The claims do not require an equivalent effect. All that is required is that the ICP4 gene be operably linked to a regulatory region comprising a NF-kB response element, which is what Martuza et al disclosed. Mullen et al evidence that the same promoter element (CEA) is able to induce expression of ICP4 and gamma34.5 genes (Figure 3).
	 
Applicant argues that due to the multitude of potential cis-acting transcription elements present in the DF3/MUC1 promoter, the references disclosed above would not be sufficient to teach a person skilled in the art that an NF-KB response element by itself would have a positive effect on viral replication when said NF-KB response element is inserted into the promoter-regulatory region of a viral gene that affects viral replication efficiency, wherein the viral gene encodes ICP4 or ICP27.
Applicant’s argument(s) has been fully considered, but is not persuasive. The claims recite an HSV vector comprising an NF-kB response element in a regulatory region of a viral gene. However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir.  by itself and excluding other cis-acting transcription elements.

Applicant argues that Applicant surprisingly found that viral production was significantly enhanced in the presence of TNFalpha that activates NF KB, wherein the virus has a NF-KB response element in the regulatory region of ICP4 or ICP27 (examples 1 and 4, Figures 2 and 10). Said enhancement of viral production was unexpected both because the presence of an NF-KB response element in the regulatory region of ICP4 or ICP27 is not guaranteed to result in
increased production of ICP4 or ICP27, and because ICP4 and ICP27 have a complex relationship with multiple other HSV genes, exhibiting both positive and negative regulatory activity.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the specification fails to disclose the construct of Example 1/Figure 2. 
As a second matter, Example 4/Figure 10 appears to be directed to the NO-ICP27-1-4-4 or NO-ICP27 5-2-5 vectors, which comprise an undisclosed NF-kB response element in combination with Oct4/Sox2 binding site [0085-86]. Thus, Applicant’s asserted secondary considerations are not commensurate in scope to the independent claims. 

6. 	Claims 4, 8, 10, and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullen et al (Annals of Surgery 236(4): 502-513, 2002) in view of Chiocca et al (U.S. Patent 6,897,057) and Martuza et al (U.S. Patent 5,728,379), as applied to Claims 1 and 8-12 above, and in further view of Wang et al (WO 08/113983).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Zaretsky et al taught a NF-kB site comprising the sequence GGGCTATTCC, which is similar to instantly recited SEQ ID NO:1 (see below).
GGGAATTTCC (SEQ ID NO:1)
GGGCTATTCC (Zaretsky et al, Figure 2)
Neither Mullen et al, Chiocca et al, nor Martuza et al teach/disclose wherein the NF-kB response element comprises GGGAATTTCC (SEQ ID NO:1). 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 4, Wang et al is considered relevant prior art for having disclosed a viral vector (pg 12, line 12) comprising a heterologous enhancer element comprising a NF-kB response element in a regulatory region of an expression vector (e.g. Abstract), said NF-kB response element comprising the nucleotide sequence of GGGAATTTCC (pg 7, line 19, SEQ ID NO:1), which is 100% identical to instantly recited SEQ ID NO:1. Wang et al disclosed that 
Wang et al disclosed other cancer-cell specific promoters include the CEA and MUC1/DF3 promoters (pg 9, line 15-pg10, line 6).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cancer cell-specific promoter, e.g. a CEA or MUC1/DF3 promoter, with a second cancer cell-specific promoter comprising a NF-kB response element, to wit, GGGAATTTCC (SEQ ID NO:1), as disclosed by Wang et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cancer cell-specific promoter, e.g. a CEA or MUC1/DF3 promoter, with a second cancer cell-specific promoter comprising a NF-kB response element, to wit, GGGAATTTCC (SEQ ID NO:1), because Wang et al disclosed that such promoters are equally substitutable, and promoters comprising the NF-kB response element, to wit, GGGAATTTCC (SEQ ID NO:1), are capable of selectively promoting transcription of a downstream gene in cancer cells, greater than the level of transcription in a non-cancer cell by at least 2, 4, 6, 8, 10, 20, 50, or 100-fold (pgs 8-9, joining ¶).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 8, Chiocca et al disclosed the modified HSV vector further comprises a sequence encoding a therapeutic substance for cancer treatment, e.g. interleukins (col. 8, lines 54-62). 

With respect to Claim 9, Chiocca et al disclosed wherein the therapeutic substance for cancer treatment includes interleukins (col. 8, lines 54-62), which also includes IL12 (per citation of Toda et al (pg 4, col. 2, Other Publications, HSV-IL12 induces antitumor activity).
With respect to Claim 10, Mullen et al taught a method of treating cancer, the method comprising the step of administering an HSV vector comprising an NF-kB response element in a regulatory region of a viral gene that affects viral replication efficiency to a patient in need (pg 508, col. 2, Pancreatic Cancer Xenografts). 
Chiocca et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising a heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. col. 34, lines 60-62, “in vivo anticancer effects”). 
Martuza et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising the heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. Example 3, Xenografts).
Wang et al disclosed a method of treating cancer, the method comprising the step of administering a vector comprising the heterologous NF-kB regulatory region to a patient in need (e.g. pg 13, lines 26-30). 
With respect to Claim 12, Chiocca et al disclosed wherein the cancers are, e.g. colon cancer, breast cancer, lung cancer, or brain cancer (col. 22, lines 16-18). 
Martuza et al disclosed wherein the cancers are, e.g. colon cancer, lung cancer, breast cancer, prostate cancer, or brain cancer (col. 33, lines 19-22), or bladder cancer (col. 28, line 31).
Wang et al disclosed the wherein the cancers are, e.g. colon cancer, lung cancer, or brain cancer (pg 15, line 15-pg 17, line 10).
With respect to Claim 11, Chiocca et al disclosed the modified HSV may be used in a method of treating a patient with a treatment-resistant cancer (e.g. col. 24, lines 20-25, glioblastoma resistant to chemotherapeutic agents). 
Martuza et al disclosed the modified HSV may be used in a method of treating a patient with a treatment-resistant cancer (col. 29, Example 5, “Patients with recurrent [cancer] that was refractory to standard surgery, radiotherapy and chemotherapy would be treated with [HSV] therapy”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Wang et al do not cure the defect of Mullen et al, Chiocca et al, and Martuza et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Mullen et al, Chiocca et al, and Martuza et al are 

7. 	Claims 10-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullen et al (Annals of Surgery 236(4): 502-513, 2002) in view of Chiocca et al (U.S. Patent 6,897,057), Martuza et al (U.S. Patent 5,728,379), and Wang et al (WO 08/113983), as applied to Claims 1, 4, and 8-12 above, and in further view of Wu et al (Clin. Cancer Res. 14(4): 1228-1238, 2008), Chew et al (Mol. & Cell. Biol. 25(14): 6031-6046, 2005; of record in specification), and Shen et al (J. Histochem. & Cytochem. 62(7): 499-509, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Mullen et al, Chiocca et al, nor Martuza et al, nor Wang et al teach/disclose wherein the viral vector comprises a Oct-3/4, Sox2 response element in a regulatory region of a viral gene that affects viral replication efficiency. However, prior to the effective filing date of with respect to Claim(s) 13, Wu et al is considered relevant prior art for having taught an oncolytic viral vector comprising an Oct4 response element operably to transcriptionally regulated adenoviral replication in cancer cells, thereby enhancing tumor-selective viral replication, oncolysis, antitumor efficacy and survival of cancer subject (pg 1229, col. 1). 
Wu et al do not teach the Oct4 response element comprises a Sox2 binding site. However, Chew et al is considered relevant prior art for having taught Oct4/Sox2 response element comprising both Oct4 and Sox2 binding sites (e.g. Figure 1b). 
Shen et al is considered relevant prior art for having taught that cancer cells expressing high levels of Sox2 and Oct4 indicate resistance to radiation therapy (Title), whereby treatment of radioresistant tumor cells remains a major therapeutic problem (Abstract). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the HSV vector of Mullen et al and/or Chiocca et al to further comprise an Oct4/Sox2 response element with a reasonable expectation of success, the artisan being motivated because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) oncolytic viral vectors may be improved for enhancing tumor-selective viral replication, oncolysis, antitumor efficacy and survival of cancer subject when a viral gene that affects viral replication efficiency is operably linked to an Oct4 response element (Wu et al); 
ii) Oct4/Sox2 response elements were known in the art (e.g. Chew et al); and 
iii) high levels of Sox2 and Oct4 indicate resistance to radiation therapy (Shen et al), and thus the ordinary artisan would reasonably expect that an oncolytic viral vectors comprising a viral gene that affects viral replication efficiency operably linked to an Oct4/Sox2 response element would enhance tumor-selective viral replication, oncolysis, antitumor efficacy and survival of cancer subject, especially those suffering from cancers known or predicted to be resistant to radiation therapy. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 3, Martuza et al disclosed wherein the viral gene encodes preferably ICP4 or ICP27 (col. 10, line 4; col. 15, lines 26-28).
With respect to Claim 8, Chiocca et al disclosed the modified HSV vector further comprises a sequence encoding a therapeutic substance for cancer treatment, e.g. interleukins (col. 8, lines 54-62). 
Wang et al disclosed the vector further comprises a sequence encoding a therapeutic substance for cancer treatment, e.g. a prodrug (pg 10, lines 29-30).
With respect to Claim 9, Chiocca et al disclosed wherein the therapeutic substance for cancer treatment includes interleukins (col. 8, lines 54-62), which also includes IL12 (per citation of Toda et al (pg 4, col. 2, Other Publications, HSV-IL12 induces antitumor activity).
With respect to Claim 10, Mullen et al taught a method of treating cancer, the method comprising the step of administering an HSV vector comprising an NF-kB response element in a regulatory region of a viral gene that affects viral replication efficiency to a patient in need (pg 508, col. 2, Pancreatic Cancer Xenografts). 
Chiocca et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising a heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. col. 34, lines 60-62, “in vivo anticancer effects”). 
Martuza et al disclosed a method of treating cancer, the method comprising the step of administering an HSV vector comprising the heterologous regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. Example 3, Xenografts).
Wang et al disclosed a method of treating cancer, the method comprising the step of administering a vector comprising the heterologous NF-kB regulatory region to a patient in need (e.g. pg 13, lines 26-30; pg 1233, col. 2, “Reduction of metastatic lung nodules by Ad9OC treatment in an experimental metastatic cancer model”). 
Wu et al taught a method of treating cancer, the method comprising the step of administering a vector comprising the heterologous Oct4/Sox2 regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. pg 1233, col. 2, “Reduction of metastatic lung nodules by Ad9OC treatment in an experimental metastatic cancer model”). 
With respect to Claim 12, Chiocca et al disclosed wherein the cancers are, e.g. colon cancer, breast cancer, lung cancer, or brain cancer (col. 22, lines 16-18). 
Martuza et al disclosed wherein the cancers are, e.g. colon cancer, lung cancer, breast cancer, prostate cancer, or brain cancer (col. 33, lines 19-22), or bladder cancer (col. 28, line 31).
Wang et al disclosed the wherein the cancers are, e.g. colon cancer, lung cancer, or brain cancer (pg 15, line 15-pg 17, line 10).
Wu et al taught a method of treating cancer, the method comprising the step of administering a vector comprising the heterologous Oct4/Sox2 regulatory region operably linked to a viral gene that affects viral replication efficiency to a patient in need (e.g. pg 1233, col. 2, “Reduction of metastatic lung nodules by Ad9OC treatment in an experimental metastatic cancer model”). 
With respect to Claim 11, Chiocca et al disclosed the modified HSV may be used in a method of treating a patient with a treatment-resistant cancer (e.g. col. 24, lines 20-25, glioblastoma resistant to chemotherapeutic agents). 
Martuza et al disclosed the modified HSV may be used in a method of treating a patient with a treatment-resistant cancer (col. 29, Example 5, “Patients with recurrent [cancer] that was 
Shen et al taught that high expression of Sox2 and Oct4 indicates radiation-resistant cancer (Title).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Chew et al and Shen et al do not cure the defect of Mullen et al, Chiocca et al, and Martuza et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Mullen et al, Chiocca et al, and Martuza et al are discussed above and incorporated herein. Applicant does not contest the teachings of Chew et al and Shen et al as applied to the obviousness to modify the HSV vector of Mullen et al and/or Chiocca et al to further comprise an Oct4/Sox2 response element with a reasonable expectation of success, the artisan being motivated because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) oncolytic viral vectors may be improved for enhancing tumor-selective viral replication, oncolysis, antitumor efficacy and survival of cancer subject when a viral gene that affects viral replication efficiency is operably linked to an Oct4 response element (Wu et al); 
ii) Oct4/Sox2 response elements were known in the art (e.g. Chew et al); and 
iii) high levels of Sox2 and Oct4 indicate resistance to radiation therapy (Shen et al), and thus the ordinary artisan would reasonably expect that an oncolytic viral vectors comprising a viral gene that affects viral replication efficiency operably linked to an Oct4/Sox2 response element would enhance tumor-selective viral replication, oncolysis, antitumor efficacy and survival of cancer subject, especially those suffering from cancers known or predicted to be resistant to radiation therapy. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Amici et al (J. Biol. Chem. 281(11): 7110-7117, 2006; of record) is considered relevant prior art for having taught that HSV naturally and inherently comprises a NF-kB response element operably ). Amici et al taught that “[W]e have shown that HSV-1 not only hijacks the cellular transcription factor NF-kB to utilize it for its replication but is also able to disrupt the autoregulatory mechanism of NF-kB, keeping it in a persistently active state.” (pg 7116, col. 2, conclusory ¶).
Amici et al do not teach the nucleotide sequence of the NF-kB response element (naturally and inherently present in the ICP0 promoter).

Conclusion
9. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633